Citation Nr: 1033494	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  09-37 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1952 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 decision by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities require the regular 
aid and attendance of another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an award of special monthly compensation based on 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for special monthly 
compensation based on the need for the regular aid and attendance 
of another person, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

II.  Analysis

If a veteran, as the result of service-connected disability, is 
so helpless as to be in need of regular aid and attendance, an 
increased rate of compensation (special monthly compensation) is 
payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the 
need for regular aid and attendance: Inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, requiring care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  It is not required that all 
of the disabling conditions enumerated in this paragraph be found 
to exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform should 
be considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.  Determinations that the Veteran is so helpless, 
as to be in need of regular aid and attendance, will not be based 
solely upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

In adjudicating claims for special monthly compensation, VA must 
consider all of the enumerated factors listed in the regulation 
and, if at least one of the factors is present, special monthly 
compensation should be awarded.  Prejan v. West, 13 Vet. App. 
444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)).

In the present case, service connection is currently in effect 
for bipolar disorder, rated as 70 percent disabling; 
posttraumatic arthritis, left knee, status post meniscectomy and 
total left knee replacement, rated as 60 percent disabling; 
posttraumatic arthritis affecting right fifth metacarpophalangeal 
joint with residual injury to right fourth finger and mild 
degenerative arthritis to joints of all digits, right hand, and 
limitation of motion of right wrist, rated as 20 percent 
disabling; scar, medial aspect of left knee, rated as 10 percent 
disabling; and scar, residual of laceration of right wrist, 
evaluated as 0 percent disabling.  The Veteran is also in receipt 
of a total disability rating based on individual unemployablity.

An August 2008 examination report for permanent need for regular 
aid and attendance reflects that the Veteran had difficulty 
walking and would fall frequently.  It was noted that the Veteran 
could not feed himself, needed assistance with dressing and 
closing buttons, was shaved by his wife due to his tremors, and 
was incontinent.  It was further noted that the Veteran was not 
oriented, would sit and stare into space, and did not perform any 
of his self care.  The examiner remarked that the Veteran was in 
need of constant personal care due to dementia, COPD, and 
diabetes.

On VA examination in December 2008, the Veteran's wife attended 
the examination as a historian due to the Veteran's degenerating 
cognitive capacities and his limited ability to communicate 
clearly.  The examination report reflects that the Veteran slept 
about 18 hours per day, and when he was awake, he would watch 
television non-stop.  The Veteran's wife remarked that the 
Veteran had become hypercritical and did not appear to care about 
anything anymore; she gave examples of the Veteran drinking from 
dirty dishes and wearing stained undershirts.  She had to remind 
the Veteran to change clothes, which was a concern due to his 
incontinence.

The examiner found that the Veteran's memory was compromised, and 
the Veteran had difficulty comprehending the dialogue during the 
evaluation session.  The examiner observed that the Veteran had a 
constricted, dysthymic affect.  The Veteran's thought process was 
circumstantial and not related to the content of the discussion.  
Insight was poor, and the Veteran was unable to perform serial 
sevens, even when counting on his fingers.  He could not spell 
"world" backwards.  He was oriented to self, place, and month, 
but not date, day, and year.  The examiner felt that the Veteran 
was not competent to manage finances.  The examiner concluded 
that based on the Veteran's current level of dementia and 
psychiatric symptoms, the need for a home care attendant was 
clearly justified.  The diagnoses were bipolar disorder and 
dementia.

Also in December 2008, a different VA examiner remarked that the 
Veteran was unable to manage his own benefits due to dementia.  
It was noted that the Veteran's primary abnormality was moderate 
to severe dementia and gait instability.  The examiner felt that 
the Veteran had several medical conditions which impaired his 
ability to care for himself or protect himself from the dangers 
of the environment.  These conditions included diabetes mellitus 
with peripheral neuropathy, a left total knee replacement, severe 
depression, and rapidly progressive cognitive impairment.  The 
Veteran required the assistance of his wife.  His wife prepared 
meals, bathed him, dressed him, and otherwise protected him from 
the hazards of the daily environment.  She paid the bills and 
coordinated the Veteran's medical care.  Recently, the Veteran 
had developed a new tremor.  He had difficulty standing and 
ambulated with small shuffling steps utilizing a cane and another 
person to assist him.  He was unable to travel beyond the 
premises of his home without his wife at his side.  The diagnoses 
given were dementia, new gait disturbance due to Parkinson's 
disease and worsening diabetic neuropathy, diabetes, left knee 
replacement, and blindness in the left eye.

In May 2009, a VA psychiatrist remarked that the Veteran had a 
long-standing condition of bipolar disorder with depressive 
features.  In addition, he had developed dementia.  The 
psychiatrist opined that the symptoms of the Veteran's bipolar 
condition and his dementia were intermingled and not 
distinguishable from each other, as low energy, apathy, 
agitation, restlessness, irritability, and sleep changes were 
associated with both disorders.

While the Veteran has not been shown to meet all the criteria 
listed in the above cited regulation, he has been shown to need 
assistance to dress and undress himself and to keep himself 
ordinarily clean and presentable.  He has also been shown to be 
unable to attend to the wants of nature on at least an 
intermittent basis.  Additionally, he requires assistance as to 
feeding.  These activities appear to be restricted due to both 
service-connected as well as non-service-connected disabilities.

However, significantly, the VA examination reports show that due 
to the Veteran's mental incapacity, he requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  As noted above, if at 
least one of the factors listed in 38 C.F.R. § 3.352(a) is 
present, special monthly compensation should be awarded.  See 
Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. 
Brown, 9 Vet. App. 222 (1996)).  Incapacity, physical or mental, 
requiring care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment is one of the listed factors.  See 38 C.F.R. § 
3.352(a).

Concerning the Veteran's mental incapacity, the Board observes 
that while service connection is in effect for bipolar disorder, 
service connection has not been granted for dementia.  However, a 
December 2008 VA examiner concluded that the need for a home care 
attendant was clearly justified based both on the Veteran's 
current level of dementia as well as his other psychiatric 
symptoms.  Additionally, in May 2009, a VA psychiatrist opined 
that the symptoms of the Veteran's bipolar condition and his 
dementia were intermingled and not distinguishable from each 
other.  Where it is not possible to distinguish the effects of a 
non-service-connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Thus, the Board concludes that special monthly compensation is in 
order due to the Veteran's service-connected psychiatric 
symptoms.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the objective medical evidence of record demonstrates 
that his service-connected disabilities renders him so helpless 
as to be in need of regular aid and attendance of another person.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the need for regular aid 
and attendance of another person is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


